SUMMARY ORDER
Jane Doe appeals from a March 4, 2018 Opinion and Order of the United States District Court for the Southern District of New York (Shira A. Scheindlin, Judge) dismissing Doe’s claims alleging municipal liability under 42 U.S.C. § 1983 and alleging negligent hiring, retention, supervision, and training under New York law.1 For substantially the same reasons stated in the district court’s well-reasoned opinion, we affirm.
We have considered all of Doe’s arguments and find them to be without merit. For the reasons stated above, the judgment of the district court is AFFIRMED.

. Doe also brought a cause of action for re-spondeat superior under New York law, but presents no arguments in support of a challenge to the dismissal of that claim on appeal. We thus consider any challenge to dismissal of that claim waived. See generally Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.1998).